Citation Nr: 1814000	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  18-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease, (also claimed as kidney failure), to include as secondary to tetrachloroethylene (PCE) exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) also claimed as respiratory function damage, to include as secondary to tetrachloroethylene exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1957 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In a July 2017 notice of disagreement, the Veteran asserted that his chronic kidney failure is possibly due to tetrachloroethylene (PCE) exposure.  A similar contention was referenced in relation to the Veteran's COPD.  The Board notes that the Veteran's service treatment records are silent for any complaints, treatment, or a diagnosis of a kidney or respiratory condition in service; however, review of the Veteran post-service treatment records reveals that the Veteran has a current diagnosis of kidney disease and COPD.

In support of his claim of entitlement, the Veteran indicated that in service, he worked as an aircraft reciprocating engine mechanic and was exposed to jet engine fuel and PCE on a daily basis.  Review of the Veteran's DD Form 214 confirms that his official military occupation was an airplane mechanic.  In July 2017, the Veteran submitted an article by the U.S. EPA showing a relationship between PCE exposure and the development of kidney disease.  Other medical literature by the Agency for Toxic Substances and Diseases Registry (ATSDR), entitled "Tetrachloroethylene-ToxFAQ's," notes the health risks associated with PCE exposure.

Review of the claims file does not reveal that the Veteran has been afforded a VA examination to assess the nature and etiology of his COPD or kidney disease, to include consideration of the Veteran's exposure to PCE in service.  The record also lacks a complete copy of the Veteran's military personnel records, to include any specific reference to his official duty locations in service.  The latter is required to analyze the context in which the Veteran's exposure to PCE might have occurred.

Where the record before the Board contains insufficient medical information for evaluation purposes, remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's military personnel records, to include all official duty locations.

2.  Schedule the Veteran for a VA examination with an examiner competent to determine the etiology of the Veteran's COPD, including as due to PCE exposure.  The claims file must be made available to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's COPD was incurred in, caused by, or etiologically related to her service, including as due to exposure to PCE?  In so opining the examiner is advised of the following:  (1) the Board is cognizant that the NAS National Research Council has not included COPD as one of the diseases potentially associated with exposure to TCE and PCE; however, this list is not exclusive; and (2) comment on the relevance of the medical literature submitted by the Veteran in July 2017, entitled "Tetrachloroethylene-ToxFAQ's" drafted by the ATSDR, and the EPA analysis on PCE toxicity and the impact on the central nervous system, to this particular case.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

2.  Schedule the Veteran for a VA examination with an examiner competent to determine the etiology of the Veteran's kidney disease, including as due to PCE exposure.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's kidney disease was incurred in, caused by, or etiologically related to her service, including as due to exposure to PCE?  In so opining the examiner is advised of the following:  (1) the Board is cognizant that the NAS National Research Council has not included COPD as one of the diseases potentially associated with exposure to TCE and PCE; however, this list is not exclusive; and (2) comment on the relevance of the medical literature submitted by the Veteran in July 2017, entitled "Tetrachloroethylene-ToxFAQ's" drafted by the ATSDR, and the EPA analysis on PCE toxicity and the impact on the central nervous system, to this particular case.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




